348 F.2d 918
Jerome BYRNES, Appellant,v.UNITED STATES of America, Appellee.
No. 19997.
United States Court of Appeals Ninth Circuit.
Aug. 9, 1965.

Appeal from the United States District Court for the Southern District of California Central Division; E. Avery Crary, Judge.
Jerome Byrnes, in pro. per.
Manuel L. Real, U.S. Atty., John K. Van de Kamp, Asst. U.S. Atty., Chief, Crim.  Div., J. Brin Schulman, Asst. U.S. Atty., Asst. Chief, Crim.  Div., Los Angeles, Cal., for appellee.
Before BARNES, BROWNING and DUNIWAY, Circuit Judges.
PER CURIAM.


1
This cause and appellant's motion to strike and reject appellee's brief and supplemental record on appeal having come on for hearing, and the Court having heretofore made its order that the matter be submitted on the briefs on file without oral argument;On consideration whereof, it is ordered and adjudged by this Court that appellant's motion to strike and reject appellee's brief and supplemental record on appeal be denied, and that the judgment of the District Court be, and it is hereby, affirmed.